DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on June 2, 2022, the objections to the specification in the previous office action (dated 03/02/2022), are hereby withdrawn.
The status of the claims is as follows:
Claim 1 has been amended
Claims 3-5 were previously presented
Claim 2 has been cancelled.
Therefore, claims 1 and 3-5 are currently pending.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Fukawa (JP2016011138A – art of record; hereinafter Fukawa).
Regarding claim 1, Fukawa discloses a cap embodiment (as shown in Figs. 1-4b) comprising: 
a cap body (1) including a disk-shaped top plate portion (4 and 6) and a cylindrical skirt portion provided at a peripheral edge portion of the top plate portion; 
a sealing member (2, 21 and 22) provided separately from the cap body in the cap body so as to face the top plate portion, the sealing member having an outer diameter smaller than an inner diameter of the skirt portion (see Fukawa Figs. 3a-4b); 
a bead portion (12-12b, 14-16) provided in the skirt portion, restricting movement of the sealing member in a direction away from the top plate portion, supporting the sealing member, and protruding annularly inward in a radial direction of the skirt portion; and 
a slit portion (14) provided in the bead portion; wherein when the bead portion engages the sealing member, the slit portion is formed closer to a distal end side of the skirt portion than a portion of the bead portion having a smallest inner diameter (Fukawa pg. 1-6 and see specifically Fukawa Fig. 2b).
Regarding claim 3, Fukawa further discloses wherein the slit portion includes a first end portion (15 and 16; as shown in Fukawa Figs. 3b and 4b) on a side of the top plate portion and a second end portion (as shown in Fukawa Fig. 3b and 4b) on a distal end side of the skirt portion, and the first end portion is located inward in a radial direction of the skirt portion with respect to the second end portion.
Regarding claim 4, Fukawa further discloses wherein a distal end of the first end portion extends in an axial direction of the skirt portion (see Fukawa Fig. 3b and 4b).

Alternative art rejection(s):
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muto (JP2018177335A – art of record; hereinafter Muto).
Regarding claim 1, Muto discloses a cap comprising: 
a cap body (1) including a disk-shaped top plate portion (2) and a cylindrical skirt portion (3) provided at a peripheral edge portion of the top plate portion; 
a sealing member (4-4b) provided separately from the cap body in the cap body so as to face the top plate portion, the sealing member having an outer diameter smaller than an inner diameter of the skirt portion (see Muto Figs. 1 and 3); 
a bead portion (11-14) provided in the skirt portion, restricting movement of the sealing member in a direction away from the top plate portion, supporting the sealing member, and protruding annularly inward in a radial direction of the skirt portion (see Muto Figs. 1 and 3); and 
a slit portion (12-13b) provided in the bead portion, wherein when the bead portion engages the sealing member, the slit portion is formed closer to a distal end side of the skirt portion (see Muto Fig. 3) than a portion of the bead portion having a smallest inner diameter (Muto pg. 1-7 and Figs. 1-4).
Regarding claim 3, Muto further discloses wherein the slit portion includes a first end portion (12,12a-d; as shown in Muto Fig. 3) on a side of the top plate portion and a second end portion (13,13a-b; as shown in Muto Fig. 3) on a distal end side of the skirt portion, and the first end portion is located inward in a radial direction of the skirt portion with respect to the second end portion (see Muto Fig. 3).
Regarding claim 4, Muto further discloses wherein a distal end of the first end portion extends in an axial direction of the skirt portion (see Muto Fig. 3).
Regarding claim 5, Muto further discloses a plurality of recessed portions (5a) provided in the skirt portion on the top plate portion side with respect to the bead portion and provided in a circumferential direction (see Muto Figs. 1-2 and 4).

Response to Arguments
Applicant's arguments filed June 2, 2022 with respect to claims 1 and 3-5 have been fully considered but they are not persuasive for the following reason(s):
Applicant’s argument: the applied art(s): (specifically Fukawa and Muto) fail to teach the following limitation, “wherein when the bead portion engages the sealing member, the slit portion is closer to a distal end side of the skirt portion than a portion of the bead portion having a smallest inner diameter” (Remarks pg. 1-5).
Examiner’s response: Examiner’s respectfully disagrees with applicant’s assertion that the applied art doesn’t teach the noted limitation above. Examiner will like to bring applicant’s attention to the following, “As shown in FIG. 1, FIG. 3, and FIG. 4, the slit portion 33 is provided at a portion closer to the distal end side of the skirt portion 22 than a portion of the bead portion 32 which is the innermost peripheral portion in the radial direction. In other words, the slit portion 33 is provided on the distal end side of the skirt portion 22 with respect to a portion where the inner diameter of the bead portion 32 is the smallest.” (see spec pg. 8 Ln. 6-13 of the original disclosure). In the passage above, the applicant provides support for the noted limitation. In addition to that, the applicant also provides an alternative meaning of the noted limitation (i.e. the bolded part above). Examiner is relying on this alternative meaning and provides a side-by-side comparison of the respective prior art structure(s) with the claimed structure, to further clarify as to how the applied art(s) disclose or teaches the noted limitation.  In other words, the respective slit portions (of Fukawa and Muto) is provided on the smallest inner diameter of the bead portion, when the bead portion is engaged with the sealing member, much like the claimed slit portion; emphasis added.

    PNG
    media_image1.png
    782
    1621
    media_image1.png
    Greyscale


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736